Citation Nr: 0304479	
Decision Date: 03/12/03    Archive Date: 03/24/03

DOCKET NO.  01-03 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire


THE ISSUE

Entitlement to special monthly pension by reason of being 
housebound or in need of regular aid and attendance.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from November 1950 to November 
1953.

The veteran's file has been rebuilt because his original 
claims folder cannot be found.  This appeal came to the Board 
of Veterans' Appeals (Board) from a September 2000 RO rating 
decision that denied special monthly pension.  In September 
2001, the Board remanded the case to the RO in order to 
schedule the veteran for a requested hearing before a member 
of the Board traveling to the RO.  In September 2002, the 
veteran withdrew his request for a hearing.



FINDINGS OF FACT

1.  The veteran has been entitled to a permanent and total 
disability rating for pension purposes since November 1997.

2.  The veteran does not have a single disability rated as 
100 percent disabling.

3.  His disabilities are not so severe as to prevent him from 
caring for himself or protecting himself from the hazards 
incident to the environment.

4.  He is not confined to his immediate premises as the 
result of his various disabilities.


CONCLUSIONS OF LAW

1.  The requirements for special monthly pension based upon 
the need for regular aid and attendance of another person are 
not met.  38 U.S.C.A. §§ 1502, 1521 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.351, 3.352 (2002).

2.  The requirements for special monthly pension at the 
housebound rate are not met.  38 U.S.C.A. §§ 1502, 1521 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.351 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 1991 & 
Supp. 2002)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  The Board finds that 
all relevant evidence has been obtained with regard to the 
veteran's claim for special monthly pension, and that the 
requirements of the VCAA have in effect been satisfied.

The veteran has been provided with VA examinations to 
determine the nature and extent of his disabilities.  He and 
his representative have been provided with a statement of the 
case and supplemental statement of the case that discuss the 
pertinent evidence, and the laws and regulations related to 
the claim, that essentially notify them of the evidence 
needed by the veteran to prevail on the claim.  There is no 
identified evidence that has not been accounted for and the 
veteran's representative has been given the opportunity to 
submit written argument.  In a December 2002 letter, the 
Board notified the veteran of the evidence needed to 
substantiate his claim.  This letter gave notice of what 
evidence the veteran needed to submit and what evidence VA 
would try to obtain.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without providing additional assistance to him in the 
development of his claim as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

A.  Factual Background

The veteran had active service from November 1950 to November 
1953.

VA and private medical records show that the veteran was 
treated and evaluated for various conditions from the mid-
1990's to 2001.  The more salient medical reports are 
discussed below.

Private medical reports of the veteran's treatment and 
evaluations from 1995 to 1998 show that he was treated and 
evaluated for acute and non-acute conditions.  A report of 
his neurological evaluation in August 1996 reveals the 
presence of peripheral neuropathy and possible depression.

A private medical report of the veteran's examination in June 
1997 reveals the presence of lumbosacral strain and 
arthritis.  Resolving cervical radiculopathy and improving 
fracture of the radial neck were also noted.

A private medical report shows that the veteran underwent 
neurological evaluation in January 1998.  The impression was 
polyneuropathy affecting the lower extremities more than the 
upper extremities.

A private medical report dated in February 1998 notes that 
the veteran had a MRI (magnetic resonance imaging) scan of 
the lumbosacral spine.  This study suggested some impinging 
of the L5 nerve root on the right side at L4-5 that primarily 
caused decreased sensation to pinprick at the dorsal aspect 
of the right foot.

A RO rating decision in 1998 determined that the veteran was 
permanently and totally disabled for pension purposes, 
effective from November 1997.  The disabilities were 
resection of the small bowel, rated 20 percent; a condition 
of the digestive system, rated 20 percent; a low back 
condition, rated 10 percent; residuals of fracture of the 
right elbow, rated 10 percent; a thoracic spine disability 
with degenerative changes, rated 10 percent; and residuals of 
fracture of the zygomatic maxillary, rated 10 percent.  The 
combined rating for the disabilities was 60 percent.

A private medical report shows that the veteran was 
hospitalized in March 1998 due to atypical chest discomfort, 
and near-syncopal episode.  The discharge diagnoses were 
ischemic heart disease, atypical chest pain, gastritis, and 
near-syncopal episode.

A VA medical report reveals that the veteran had an EMG 
(electromyograph) nerve conduction study in December 1999.  
The impressions were moderately severe left ulnar neuropathy 
at the elbow with evidence of active denervation and moderate 
axonal loss; and spontaneous fasciculations in the legs and 
tongue muscle.

The veteran underwent a VA aid and attendance or housebound 
examination in August 2000.  He complained of weakness of the 
left arm and right leg.  It was noted that he had definite 
ulnar neuropathy of the left arm and that recent cervical 
spine films had shown spondylitis of C3-4, C4-5, C5-6, and 
C6-7.  It was noted that he had generalized fasciculations or 
twitching of the muscles over his entire body.  He used a 
cane in the right hand because of marked weakness of the 
right lower extremity.  A history of coronary episode 2 years 
ago was noted.  It was noted that he had gastroesophageal 
reflux disease and was on medication for that condition.  He 
was being treated for depression and had degenerative disease 
of the cervical spine.  He complained of pruritus due to 
chronic dermatitis.  He had excoriations on the day of 
examination and complained of occasional scratches and skin 
break downs.  He did not need an attendant on coming up to 
the examining room.  He was not hospitalized.  He was not 
permanently bedridden.  His vision was adequate.  He was able 
to manage his own benefits.  He was able to protect himself 
from the hazards and dangers of his daily environment.  He 
had occasional dizziness at home.  During a typical day, he 
reported going to the club, playing pool and cribbage, 
watching TV, and playing the drums.  He was able to feed 
himself.  He had difficulty fastening his clothes due to 
weakness of his left upper extremity.  He was able to shave, 
bathe, and toilet himself.  

At the above examination of the veteran, there were definite 
hyperactive reflexes of the upper extremities and evidence of 
ulnar neuropathy of the left upper extremity.  There were 
generalized involuntary fasciculations of the deltoid, 
biceps, and triceps muscles.  There were hyperactive reflexes 
of the lower extremities.  There was weakness of the right 
thigh and right knee.  There was loss of pinpoint sensation 
in the right lower extremity from the midthigh down.  There 
was loss of vibratory sensation in the right thigh and right 
knee.  There cervical spine was grossly abnormal with forward 
flexion to 30 degrees, extension backward to 20 degrees, 
lateral flexion to the right to 30 degrees and to the left to 
20 degrees, and rotation to the right and left to 40 degrees.  
He was able to walk without the assistance of another person.  
He was able to walk approximately one to 2 blocks.  He used a 
cane due to weakness of the right lower extremity.  He was 
able to leave the home as necessary.  His restrictions were 
permanent.  The diagnoses were ulnar neuropathy of the left 
upper extremity, weakness of the right lower extremity, 
generalized muscular fasciculations, motor neuron disease, 
arteriosclerotic heart disease, coronary artery disease, 
coronary insufficiency, elevated lipids, gastroesophageal 
reflux disease, depression, degenerative disease of the 
cervical spine, and chronic dermatitis.

The veteran underwent a VA psychiatric examination in April 
2001.  The Axis I diagnosis was alcohol abuse in early full 
remission.  There was no Axis II diagnosis.  The Axis V 
diagnosis or GAF was 61.

The veteran underwent a VA general medical examination in 
April 2001.  It was noted that he had a heart condition.  His 
mets (metabolic equivalents) was estimated to be greater than 
7 mets but not greater than 10 mets.  He was right-handed.  
There was a grade 1/6 systolic murmur heard in the aortic 
area.  The heart was not enlarged to percussion.  Peripheral 
pulses were diminished.  There was no evidence of any 
congestive heart failure.  His lungs were clear.  There was 
no organomegaly.  He complained of worsening numbness and 
weakness of the upper extremities.  Flexion of the right 
shoulder was to 180 degrees, the left shoulder was diminished 
to 160 degrees, abduction of the right shoulder was to 180 
degrees, the left was to 140 degrees, internal and external 
rotation of both shoulders were to 90 degrees, flexion of the 
right elbow was to 136 degrees, the left was to 140 degrees, 
extension of the right and left elbows was to zero degrees, 
pronation of the right and left elbows was to 70 degrees, 
supination of the right and left elbows was to 80 degrees, 
and the veteran was able to make a fist with both hand, to 
approximate the midpalmar crease, and to touch the thumb with 
all fingers.  Grip strength was markedly diminished in the 
left hand.  The biceps and triceps reflexes were markedly 
hyperactive in the left upper extremity.  There was definite 
loss of vibratory sensation in the left hand, the right hand 
was normal.  The diagnoses were arteriosclerotic heart 
disease and left ulnar neuropathy.

B.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of joint disability present 
must also include consideration of the functional impairment 
of the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

Where an otherwise eligible veteran is in need of regular aid 
and attendance, an increased rate of pension is payable.  
38 U.S.C.A. § 1521(d).  The law and regulations provide that, 
for pension purposes, a person shall be considered to be in 
need of regular aid and attendance if such person is (1) a 
patient in a nursing home on account of mental or physical 
incapacity or, (2) helpless or blind, or so nearly helpless 
or blind as to need the regular aid and attendance of another 
person.  38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351(b),(c).

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as:  Inability of claimant to dress 
or undress himself/herself or to keep himself/herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid; inability of claimant to feed himself/herself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his/her daily environment.  
"Bedridden" will be a proper basis for the determination 
and is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his/her condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a).


The question before the Board is whether the veteran meets 
the criteria set forth above for entitlement to special 
monthly pension based on the need for regular aid and 
attendance.  Review of the record shows that he is not a 
patient in a nursing home.  Nor does the evidence show that 
he is legally blind.  Hence, he is not entitled to this 
benefit on those bases.  It remains for consideration whether 
the evidence establishes a factual need for aid and 
attendance.  

The evidence does not show that the veteran's disabilities 
are so severe as to require him to need the aid and 
assistance of another person.  In August 2000, he underwent a 
VA examination to determine his need for aid and attendance 
benefits.  The examiner noted that the veteran had difficulty 
fastening his clothes due to weakness of his left upper 
extremity, but he was able to bathe, shave, and toilet 
himself.  The medical evidence shows that the veteran has 
significant disabilities, but the findings on examinations do 
not show that he is so helpless as to require the aid and 
attendance of another person to care for him or to protect 
him from the hazards incident to the environment.  Therefore, 
he does not qualify for special monthly pension based on need 
of regular aid and attendance.

In the case of a veteran entitled to pension who does not 
qualify for increased pension based on need of regular aid 
and attendance, an increase in the rate of pension is 
authorized where the veteran has certain additional severe 
disabilities or is permanently housebound.  The requirement 
for this increase in pension will be considered to have been 
met where, in addition to having a single permanent 
disability rated as 100 percent under regular schedular 
evaluation, without resort to individual unemployability, the 
veteran:

(1) has additional disability or 
disabilities independently ratable at 
60 percent or more, separate and distinct 
from the permanent disability rated as 
100 percent disabling and involving 
different anatomical segments or bodily 
systems, or
(2) is substantially confined as a direct 
result of his or her disabilities to his 
or her dwelling and the immediate 
premises or, if institutionalized, to the 
ward or clinical area and it is 
reasonably certain that the disability or 
disabilities and resultant confinement 
will continue throughout his or her 
lifetime.  38 U.S.C.A. §§ 1502(c), 
1521(e); 38 C.F.R. § 3.351(d).

In reference to the veteran's claim for special monthly 
pension at the housebound rate, the evidence does not show 
that he has a disability rated as 100 percent disabling.  The 
evidence reveals that he has disabilities that have not been 
assigned evaluations, but none of those disabilities are so 
severe as to warrant the assignment of a 100 percent rating 
under the rating schedule.  Moreover, the evidence does not 
show he is prevented by disability from leaving his dwelling 
and the immediate premises.  The report of his VA examination 
in August 2000 to determine his need for special monthly 
pension at the housebound rate shows that he is able to leave 
the home as necessary and that he goes to the club.

After consideration of all the evidence, the Board finds that 
the preponderance of it is against the claim for special 
monthly pension by reason of being housebound or in need of 
regular aid and attendance, and the claim is denied.  The 
benefit of the doubt doctrine is not for application because 
the preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



ORDER

Entitlement to special monthly pension by reason of being 
housebound or in need of regular aid and attendance is 
denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

